 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
          STATE OF WASHINGTON,                               Case No. 2:20-cv-1233-RSL
 9

10                                    Plaintiff,             STIPULATED MOTION AND ORDER

11                       v.

12        UNITED STATES GENERAL SERVICES
          ADMINISTRATION,
13

14                                    Defendant.

15

16
             The parties, by and through their counsel of record, hereby STIPULATE AND AGREE
17
     to the following:
18
     1.      Following the parties’ previous update to this Court in the above-captioned lawsuit brought
19
     under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, this Court directed that the
20
     parties file a notice of settlement, a status update, and/or a proposed stipulated briefing schedule
21
     for the Court’s review by April 27. See Dkt. # 12.
22
     2.      Since that time, the parties have diligently worked to resolve disputed issues between them.
23
     The parties have resolved certain issues, but have not yet reached a final resolution for this
24
     litigation. In order to allow the parties additional time to try and resolve this litigation without
25
     motions practice or narrow the issues in need of Court resolution, the parties agree and stipulate
26
     that there is good cause to provide this Court with a status update regarding progress towards
27

28   STIPULATED MOTION AND ORDER                                            UNITED STATES ATTORNEY
     2:20-cv-1233-RSL                                                      700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1   resolution within 60 days.

 2   3.     Based on the good cause identified above, and in order to try to conserve judicial resources,

 3   the parties jointly propose to provide this Court with a status update and/or propose a stipulated

 4   briefing schedule within 60 days. Should resolution not be possible, the parties reserve their rights

 5   to file a motion in advance of 60 days.

 6

 7   IT IS SO STIPULATED, THROUGH PARTIES OF RECORD.

 8
     DATED this 27th day of April, 2021.
 9

10   TESSA M. GORMAN                                       ROBERT W. FERGUSON
11   Acting United States Attorney                         Attorney General

12   s/ Katie D. Fairchild                                 s/ Lauryn K. Fraas
     KATIE D. FAIRCHILD, WSBA #47712                       LAURYN K. FRAAS, WSBA #53238
13   Assistant United States Attorney                      NATHAN K. BAYS, WSBA #43025
     United States Attorney’s Office                       Assistant Attorneys General
14   700 Stewart Street, Suite 5220                        Office of the Attorney General
15   Seattle, Washington 98101-1271                        800 Fifth Avenue, Suite 2000
     Phone: 206-553-4358                                   Seattle, WA 98104
16   Fax: 206-553-4067                                     (206)464-7744
     Email: katie.fairchild@usdoj.gov                      Lauryn.Fraas@atg.wa.gov
17                                                         NathanBays@atg.wa.gov
18   Attorneys for Defendant                               Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER                                            UNITED STATES ATTORNEY
     2:20-cv-1233-RSL                                                      700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                                          ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 28th day of April, 2021.
 4

 5

 6                                              ROBERT S. LASNIK
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER                                UNITED STATES ATTORNEY
     2:20-cv-1233-RSL                                          700 STEWART STREET, SUITE 5220
     PAGE– 3                                                     SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
